Citation Nr: 1439929	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-13 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for instability of the left knee, status post arthrotomy, prior to January 28, 2009.

2.  Entitlement to a rating in excess of 30 percent for a left knee disability, status post total knee replacement (TKR), from March 1, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2003, the RO granted service connection for traumatic arthritis of the left knee and valgus instability of the left knee, secondary to arthrotomy, each rated 10 percent disabling.  The Veteran filed a claim for an increased rating for both left knee disabilities in July 2004.  In June 2007, the RO severed service connection for traumatic arthritis of the left knee and reduce the rating for instability to 0 percent.  In July 2011, the Veteran appeared at a Board videoconference hearing.

In November 2011, the Board restored service connection for left knee traumatic arthritis, effective September 1, 2007; restored the 10 percent rating for left knee instability, effective September 1, 2007; and remanded the issue of entitlement to an increased rating for left knee instability, as well as the inextricably intertwined issue of entitlement to an increased rating for traumatic arthritis of the left knee (which was not on appeal at that time).

In October 2012, the Appeals Management Center (AMC) granted a temporary 100 percent rating for a left TKR from January 28, 2009, and assigned a 30 percent rating for a left knee disability status post TKR from March 1, 2010.  The AMC continued the 30 percent rating in May 2013. 



FINDINGS OF FACT

1.  Prior to January 28, 2009, the Veteran's left knee impairment most nearly approximated slight instability.

2.  Since March 1, 2010, the Veteran's left knee replacement has been manifested by pain and moderate instability with weakness and a limp; but not ankylosis, flexion limited to less than 60 degrees, or any limitation of extension.  


CONCLUSIONS OF LAW

1.  Prior to January 28, 2009, the criteria for a rating higher than 10 percent for instability of the left knee, status post arthrotomy, were not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2013).

2.  Since March 1, 2010, the criteria for a rating higher than 30 percent for a left knee disability, status post TKR, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5055, 5257 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, a September 2004 letter complied with VA's duty to notify the Veteran with regards to his increased rating claim.  This letter informed the Veteran of what evidence was required to substantiate an increased rating claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession showing that his left knee disability had increased in severity, and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  Although the initial VCAA notification letter did not include notice of the disability rating and effective date elements of the claims, a January 2011 letter notified the Veteran of these criteria.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ readjudicated the claims in an October 2012 SSOC, which correctly noted that TKA is rated under DC 5055.

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained VA and private treatment records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159(c)(2).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file and he has not contended otherwise.

Additionally, pertinent VA examinations were obtained in October 2004, November 2005, January 2012, and May 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate for adjudication purposes.  The examiners thoroughly considered the Veteran's medical history and current symptomatology, and described in full the current manifestations of his left knee disabilities.  The Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. § 3.159(c)(4).

38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the July 2011 hearing, testimony was solicited regarding the Veteran's left knee.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's left knee instability was rated 10 percent under DC 5257.  A 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned under for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

The Veteran's left knee disability status post the TKR is rated 30 percent under DC 5055.  A knee replacement (prosthesis) will be assigned a 100 percent rating for one year following the implantation of the prosthesis.  Thereafter, a 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion will be rated by analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.  38 C.F.R. § 4.71a, DC 5055.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to knee ankylosis, limitation of leg extension, or impairment of the tibia and fibula.  38 C.F.R. § 4.71a, DCs 5055, 5256, 5261, 5262 (2013).  

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2013).  Limitation of motion of the knee is evaluated as non-compensable if there is more than 45 degrees flexion and less than 10 degrees extension.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  A 40 percent evaluation is for application when extension is limited to 30 degrees, while a 50 percent evaluation is warranted when extension is limited to 45 degrees.  Id.  Moreover, separate ratings for knee extension and flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  This includes greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The record contains two lay statements that describe the Veteran's left knee problems.  The May 2008 statement, submitted by the Veteran's manager, states that the Veteran's left knee disability affected his job in that he could not bend his knees and had to lay on the floor in order to open boxes; had difficulty moving around in certain weather; rode an electric cart around the job site; limped all of the time; and experienced pain every day.  She further stated that the Veteran's knee pain "inhibits his productivity at work" but did not provide any details to support this contention.

Upon review of the evidence, the Board finds that the Veteran is not entitled to a rating greater than the currently assigned 10 percent under DC 5257 prior to January 28, 2009.  The objective testing of the left knee during this time period reveals that it was generally stable, and there were no findings of subluxation.  Lachman and drawer testing were questionable upon VA examination in October 2004 and negative upon VA examination in November 2005.  Varus and valgus testing demonstrated a left greater than right medial collateral ligament laxity with firm endpoint (pseudolaxity) in October 2004, and increased laxity with questionable endpoint in November 2005.  Notably, the Veteran denied locking or giving way of the left knee during the October 2004 and November 2005 VA examinations.  In view of the objective findings during this time period, there is no basis for awarding more than a minimal compensable evaluation prior to January 28, 2009, for instability.  

Similarly, the Board finds that the probative evidence is against a finding that the Veteran's left knee disability status post the TKR approximates the criteria for a rating higher than 30 percent under DC 5055, or a higher rating or combination of ratings under any other applicable criteria, from March 1, 2010.  

A September 2011 VA treatment record shows that the Veteran reported left knee pain.  A September 2012 VA treatment record shows that the Veteran continued to report left knee pain that was worse with prolonged walking.  There was no tenderness to palpation, and there was full range of motion without pain.

During the January 2012 VA examination, the Veteran reported difficulty walking.  He frequently used a cane because of knee pain.  It was noted that the Veteran walked with an antalgic limp.  Lachman testing was 2+, posterior drawer testing was 1+, and valgus /varus pressure was 2+.  There was tenderness to palpation along the joint line.  There was no evidence of recurrent patellar subluxation/dislocation.  There was flexion to 120 degrees and extension to 0 degrees without pain.  There was no additional limitation of motion after repetitive testing.  There was, however, weakened movement, excess fatigability, instability, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  The examiner noted that there was an "intermediate degree of residual weakness, pain, or limitation of motion."

During the May 2013 VA examination, the Veteran reported a clicking sensation in his left knee, some side to side instability, and pain after walking 100 yards.  He specifically denied any falls or giving out.  He frequently used a cane.  The Veteran stated that he had not missed work because of his left knee.  He had a sedentary job and used an electric cart when he needed to.  There was flexion to 115 degrees and extension to 0 degrees without pain.  Lachman testing was 2+, posterior drawer testing was 1+, and valgus /varus pressure was 2+.  There was no evidence of recurrent patellar subluxation or dislocation.  There was tenderness to palpation along the joint line.  There was no additional limitation of motion after repetitive testing.  There was, however, weakened movement, excess fatigability, instability, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  The examiner noted that the Veteran's left knee disability did not impact his ability to work.

The Board finds that a rating in excess of 30 percent from March 1, 2010, is not warranted.  Active range of motion was well outside the values that allow for compensable ratings under DC 5256.  Results from muscle strength testing were 5/5 (normal), and X-ray reports were clear for any findings of patellar subluxation.  Lachman, drawer, and varus /valgus tests revealed moderate instability upon VA examination in January 2012 and May 2013, which equates to a 20 percent rating under DC 5257.  However, there is no basis for a rating in excess of 30 percent under DC 5257.  

The Board acknowledges the findings of functional loss after repetitive testing in January 2012 and May 2013; however, there was no further limitation of motion and the Veteran denied flare-ups of pain.  Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an evaluation in excess of the currently assigned 30 percent disability evaluation.  Therefore, the Board finds that the preponderance of the evidence is against an increased evaluation for the Veteran's service-connected left knee disability status post TKR.  See 38 C.F.R. §§ 4.1-4.7, 4.45, 4.71a, DCs 5260 and 5261 (2013).

The Board notes the objective evidence of medial joint line tenderness; however, there has been no X-ray or MRI evidence of dislocation of semilunar cartilage such that a higher rating under DCs 5258 and 5259 would be applicable. 

The remaining DCs allowing for ratings for the knees are inapplicable.  DC 5256 does not apply, as the medical records do not show any finding of ankylosis in the left knee.  DC 5262 for malunion of the tibia and fibula is not relevant, as X-rays show no evidence of this kind of impairment.  DC 5263 is not applicable as the medical evidence does not show that the Veteran has genu recurvatum.

The Board notes that the Veteran's service-connected left knee disability also includes scars from his numerous surgeries.  The VA examination reports, however, contain no indication that any of the scars result in any disability, including pain or tenderness.  Thus, consideration of a scar as a separate disability is not warranted.

For the reasons stated above, the Board finds the preponderance of evidence to be against a schedular evaluation higher than 30 percent from March 1, 2010.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is sympathetic to the Veteran's complaints of the difficulties he experiences due to his left knee, and finds the lay evidence offered by the Veteran and his employer to be credible.  The evidence, however, does not show entitlement to higher schedular evaluations in that the lay evidence does not demonstrate either compensable limitation of motion or severe instability, nor does it show or allude to qualifying chronic residuals of total knee replacement.  As laypersons, lacking in medical training and expertise, the Veteran and his employer cannot provide a competent opinion on a matter as complex as the extent of his disability, and his views are of no probative value.  Even if their opinions were entitled to be accorded some probative value, they are far outweighed by the detailed opinions provided by the VA medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's left knee disability during both time periods are fully contemplated by the applicable rating criteria.  As shown above, the Veteran's knee symptoms are listed in DCs 5257 and 5055.  A review of the VA treatment records and examination reports fails to reveal exceptional or unusual symptomatology.  Nor does the Veteran assert that he experiences symptoms not contemplated by the rating criteria.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the evidence does not reflect that the left knee disability has caused marked interference with employment, frequent hospitalization, or that the symptoms of this disability have otherwise rendered impractical the application of the regular schedular standards.  The Veteran has specifically denied missing any work, and the May 2013 VA examiner noted that the left knee disability does not impact the Veteran's work.  Thus, referral for consideration of an extraschedular rating for left knee disability is not warranted.  See 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  During the May 2013 VA examination, the Veteran stated that he had not missed any work due to his left knee.  Therefore, any inferred TDIU claim is inapplicable in this case.
 


ORDER

A rating in excess of 10 percent for instability of the left knee, status post arthrotomy, prior to January 28, 2009, is denied.

A rating in excess of 30 percent for a left knee disability, status post total knee replacement (TKR), from March 1, 2010, is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


